DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1 and 11 is the inclusion of sensing circuitry for evaluation of sense signals received from the sensing coils via the terminals; a current source and a current sink coupled to respectively a first and a second of the terminals, such that upon supply of current from the current source a current is established through the loop external to the integrated circuit and a detection signal is generated; an evaluator for evaluating one of more detection signals to detect failure and/or weakness within the loop. These limitations in combination with the rest of the limitations in the claim are neither disclosed nor suggested by the prior art of record. Claims 2-8 and 12-16 have been found allowable due to their dependencies upon claims 1 and 11.
The primary reason for allowance of claim 17 is the inclusion of a first and a second terminal connected external to the integrated circuit via a first loop including a first and a second sensing coil, the second terminal being connected to a third terminal via a second loop including the second sensing coil and a third sensing coil, and the third terminal being connected to the first terminal via a third loop including the first and third sensing coils, the method comprising: applying a current through the first, second, and third loops to obtain first, second, and third detection signals; verifying that the first, second, and third detection signals match each other or a predetermined value to evaluate a status of connections in the plurality of sensing coils. These limitations in combination with the rest of the limitations in the claim are neither disclosed nor suggested by the prior art of record. Claims 18-20 have been found allowable due to their dependencies upon claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pattantyus et al. (US 5,517,431) discloses a speed sensor and conditioning circuit to determine if a sensing coil is either open or shorted. 
Kirschner et al. (US 2015/0362341) discloses an apparatus for operating a resolver that monitors a sensing winding in order to detect a defect in the resolver.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
7/29/2022